USDC IN/ND case 3:20-cv-00383-RLM-MGG document 4 filed 05/14/20 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 GYLE DEL RIO,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:20-CV-383-RLM-MGG

 LAPORTE COUNTY SHERIFF’S
 DEPT., et al.,

                         Defendants.

                             OPINION AND ORDER

      Gyle Del Rio, a prisoner without a lawyer, filed a complaint. The court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A. A filing by an unrepresented party “is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). “In order to state a

claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      Mr. Del Rio alleges that when he arrived at the Laporte County Jail, he

had a swollen right hand with tolerable pain. X-rays revealed no new fracture,

but Mr. Del Rio believed that an old healed fracture had caused the swelling. Dr.

Tchaptchet examined the right hand and ordered him a stress ball and Ace
USDC IN/ND case 3:20-cv-00383-RLM-MGG document 4 filed 05/14/20 page 2 of 4


wraps. Dr. Tchaptchet didn’t assess Mr. Del Rio’s pain or range of motion or

provide medical instructions for using these items. Mr. Del Rio’s right hand has

remained swollen and continues to cause him pain since then. He has been

scheduled for an appointment with an orthopedic specialist, but the ongoing

coronavirus pandemic delayed the appointment.

      Mr. Del Rio asserts a claim against Dr. Tchaptchet for providing

inadequate medical care for his right hand. Because Mr. Del Rio is a pretrial

detainee, “we assess [his] claim under the Fourteenth Amendment instead of the

Eighth Amendment.” Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856

(7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits

holding pretrial detainees in conditions that amount to punishment.” Id. “A

pretrial condition can amount to punishment in two ways: first, if it is imposed

for the purpose of punishment, or second, if the condition is not reasonably

related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly

may infer that the purpose of the government action is punishment.” Id. A

pretrial detainee can “prevail by providing only objective evidence that the

challenged governmental action is not rationally related to a legitimate

governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). The court of appeals has

held that “medical-care claims brought by pretrial detainees under the

Fourteenth Amendment are subject only to the objective unreasonableness

inquiry identified in Kingsley.” Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th




                                        2
USDC IN/ND case 3:20-cv-00383-RLM-MGG document 4 filed 05/14/20 page 3 of 4


Cir. 2018). The complaint states a plausible Fourteenth Amendment claim

against Dr. Tchaptchet.

      Mr. Del Rio also names Laporte County, the Laporte County Sheriff’s

Department, and Quality Correctional Care as defendants. An employer is not

liable just because an employee commits a constitutional violation. Gayton v.

McCoy, 593 F.3d 610, 622 (7th Cir. 2010). To pursue a claim under Section 1983

against a local governmental entity or a corporate entity, a plaintiff must show

that his constitutional injury was the result of that entity’s official policy or

practice. Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012).

Because Mr. Del Rio doesn’t identify an official policy or practice maintained by

these defendants that acted as the moving force behind his constitutional injury,

he may not proceed against them on a claim for money damages.

      Mr. Del Rio also seeks appropriate medical treatment for his right hand. A

federal court has limited authority to order injunctive relief in prisoner cases.

Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012). Any “remedial injunctive relief

must be narrowly drawn, extend no further than necessary to correct the

violation of the Federal right, and use the least intrusive means necessary to

correct the violation of the Federal right.” Id. Mr. Del Rio may proceed on this

claim, but injunctive relief, if granted will be limited to requiring correctional

officials to provide medical treatment as required by the Fourteenth Amendment.

The Laporte County Sheriff’s Department has both the authority and the

responsibility to ensure that Mr. Del Rio receives the medical treatment to which




                                         3
USDC IN/ND case 3:20-cv-00383-RLM-MGG document 4 filed 05/14/20 page 4 of 4


he is entitled under the Fourteenth Amendment. Therefore, Mr. Del Rio may

proceed against that defendant on the injunctive relief claim.

      For these reasons, the court:0

      (1) GRANTS Gyle Del Rio leave to proceed on a Fourteenth Amendment

claim against Dr. Tchaptchet for money damages for providing inadequate

treatment for his right hand at the Laporte County Jail;

      (2) GRANTS Mr. Del Rio leave to proceed on an injunctive relief claim

against the Laporte County Sheriff’s Department to obtain the medical treatment

for his right hand to which he is entitled under the Fourteenth Amendment;

      (3) DISMISSES Laporte County and Quality Correctional Care;

      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on Dr. Tchaptchet and the Laporte County Sheriff’s Department at

the Laporte County Jail with a copy of this order and the complaint (ECF 1) as

required by 28 U.S.C. § 1915(d); and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Tchaptchet and the

Laporte County Sheriff’s Department to respond, as provided for in the Federal

Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

Gyle Del Rio has been granted leave to proceed in this screening order.

      SO ORDERED on May 14, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
